United States Court of Appeals
                     For the First Circuit


No. 21-1336

                       RITCH CARDY DORCE,

                           Petitioner,

                               v.

              MERRICK B. GARLAND, Attorney General,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                      Barron, Chief Judge,
                Lynch and Lipez, Circuit Judges.


     Kristin Macleod-Ball, with whom Jennifer Klein, the Committee
for Public Counsel Services, Trina Realmuto, and the National
Immigration Litigation Alliance were on brief, for petitioner.
     Aric A. Anderson, Trial Attorney, Office of Immigration
Litigation, with whom Brian Boynton, Acting Assistant Attorney
General, and Leslie McKay, Senior Litigation Counsel, were on
brief, for respondent.


                         October 3, 2022
               LYNCH, Circuit Judge.          Ritch Cardy Dorce petitions for

review of the Board of Immigration Appeals ("BIA") decision of

April    7,    2021,     affirming     the    denial    of   his   application      for

cancellation of removal.             The BIA both rejected Dorce's argument

that he had not received proper notice as required under the Due

Process       Clause   of    the    Fifth    Amendment,      the   Immigration      and

Nationality Act ("INA"), and regulations governing his hearing

before the Immigration Judge ("IJ"), and held that Dorce had not

shown, as he was required to, that not receiving proper notice

prejudiced the outcome of his case.                 Because substantial evidence

supports the BIA's determination that Dorce had not shown prejudice

and the BIA committed no errors of law in that ruling, we deny

Dorce's petition for review.

                                             I.

               Dorce was born in Haiti in 1996 and moved to the United

States as a lawful permanent resident in 2000.                  He lived in Florida

with his grandmother for many years before moving to Massachusetts

to     live    with    his    father    around      2011.       After   periods      of

homelessness, Dorce eventually moved in with Stacey Fragile, his

(now former) girlfriend with whom he now has two U.S.-citizen

children.

               Shortly      after   turning       18,   Dorce   committed    serious

criminal acts.         On July 27, 2018, Dorce was convicted following a

jury    trial    in    the   Brockton,       Massachusetts      District    Court    of


                                         - 2 -
carrying a firearm without a license, in violation of Mass. Gen.

Laws ch. 269, § 10(a).1       Dorce, then aged 20, had posted a video

on social media of himself brandishing a firearm and claiming to

have shot at an occupied residence on New Year's Eve 2016 after he

was involved in a fight at that residence.          Someone had, in fact,

shot at the residence a couple hours before Dorce posted the video

on social media.    Dorce was sentenced to two years in prison.

          In April 2019, Dorce was served a Notice to Appear

("NTA")   that     charged    him       as   removable   under   8    U.S.C.

§ 1227(a)(2)(C)    based     on   his    firearm   conviction.       He   was

transferred to the custody of the Department of Homeland Security

and detained at the Plymouth House of Corrections in Massachusetts

for the duration of his removal proceedings.

          In August 2019, Dorce admitted the factual allegations

in the NTA, and the IJ sustained the charge of removability against




     1    Dorce initially was charged with seven counts:
(1) carrying a firearm without a license, Mass. Gen. Laws ch. 269,
§ 10(a); (2) possessing ammunition without a FID card, id.
§ 10(h)(1); (3) carrying a loaded firearm without a license, id.
§ 10(n); (4) assault with a dangerous weapon, Mass. Gen. Laws ch.
265, § 15B(b); (5) malicious destruction of property, Mass. Gen.
Laws ch. 266, § 127; (6) malicious damage to a motor vehicle, id.
§ 28(a); and (7) discharging a firearm within 500 feet of a
building, Mass. Gen. Laws ch. 269, § 12E.     He was acquitted of
counts two, four, five, and six, and counts three and seven were
dismissed.



                                    - 3 -
him.2       The IJ also found Dorce may be prima facie eligible for

various      forms     of    relief   from    removal,     including     asylum   and

cancellation of removal for lawful permanent residents.                       Dorce,

who was pro se before the IJ, filed applications for asylum, 8

U.S.C.       § 1158,        withholding      of   removal,     id.   § 1231(b)(3),

protection      under        the   Convention     Against     Torture,    8   C.F.R.

§§ 1208.16(c)(2), 1208.18(a)(1), and cancellation of removal, 8

U.S.C. § 1229b(a), at a September 30, 2019 hearing.3

              The IJ told Dorce at the September 30 hearing that his

merits hearing would be held on December 4, 2019.                      The IJ also

informed Dorce that he "can have anybody come in and speak on [his]

behalf for either one of [his] applications."                  The IJ explained:

              [T]he cancellation application is, like, a
              scale. . . . On one side's going to be all
              the positive factors in your case, such as
              your length of time, how old you were when you
              first came to the United States, what family
              members you have here, things you may have
              done for your community, against the negative
              side, which would be the seriousness of your
              criminal history, how recent it is, whether
              you've    shown   rehabilitation.        . . .
              [B]asically, whichever way that scale tips, is
              the way the Court rules . . . .




        2 Dorce had at least two earlier appearances by
videoconference before the IJ, where the IJ continued Dorce's
proceedings to give him time to obtain counsel.

        3 Dorce's petition             concerns     only     the   cancellation   of
removal application.


                                          - 4 -
           The   same    day,   the   immigration     court   mailed    written

notice of the December 4 hearing to Dorce at his Plymouth address.

Dorce admits he received that notice.

           The    record    shows     that    on   November   27,   2019,   the

immigration court mailed another notice to Dorce at the same

address, stating that his merits hearing was now scheduled for

December 19, 2019.

A. Merits Hearing

           Dorce was present at his December 19 hearing.               He never

stated to the IJ that he had not received prior notice of that

hearing, nor did he lodge an objection on that basis.               Dorce also

did not ask for additional time to gather witnesses to testify on

his behalf.      He told the IJ that "[his] father was supposed to

come, and [his] uncle," and that he did not know where they were.

The IJ asked Dorce why Fragile, the mother of his children, was

not present and Dorce responded: "She was supposed to be.               I don't

know what happened.        She told me she would come."

           Dorce relied on his own testimony (and a few exhibits),

which was developed through questioning by the IJ and government

counsel.      Dorce     testified     primarily     about   his   U.S.-citizen

children, his history with unemployment and homelessness, his

community service, the circumstances of his firearm conviction,

and the classes he took in prison.




                                      - 5 -
           After hearing Dorce's testimony, the IJ rendered an oral

decision denying Dorce's application for cancellation of removal

as a matter of discretion and his other applications on the merits.

The IJ found Dorce generally credible with one critical exception:

the IJ had "issue and concern regarding [Dorce's] truthfulness and

candor   regarding   his   criminal   conduct   and   the   circumstances

surrounding his criminal offense."       The IJ denied his cancellation

of removal application because she found that Dorce's negative

factors outweighed the positive.

           The IJ acknowledged that Dorce had "positive factors" in

his case, including his community service, his residence in the

United States for many years, and his two U.S.-citizen children.

She found these factors "undercut by the fact that [Dorce is] not

on the birth certificate for the children, the children are

receiving Government benefits, [and Dorce has] not provid[ed] for

the . . . children."       Further, the IJ found Dorce's "conviction

for possession of a firearm without a proper license to be a very

serious offense, and weigh[ed] this as a very significant adverse

factor."   This was based on the IJ's finding that Dorce,

           at minimum, took a video in which he
           brandished a firearm, portrayed that he had
           gone back to a party after having an
           altercation at the party, and shot the
           residence with the firearm.   . . .   [Dorce]
           had a nine-millimeter handgun in the video.
           He took the magazine out of the handgun,
           tipped the camera down to video that the
           magazine was empty, and indicated that it did


                                 - 6 -
          not matter that he had run out of bullets while
          shooting, that he was going to get some more
          and go back.

          The IJ also pointed to evidence in the record that Dorce

had been associated with a gang, specifically the Zoe Pound Gang.

Dorce made a Facebook post stating "Zoe Gang or no gang," which

was   "interestingly   deleted     shortly     after   the   criminal

investigation occurred after the shooting on New Year's Eve."       The

IJ ordered Dorce removed to Haiti.       He was deported in 2021.

B. Appeal to the Board of Immigration Appeals

          Dorce filed a pro se appeal to the BIA in December 2019.

He again did not make any assertion of the alleged lack of notice

of his rescheduled notice hearing or present any arguments on that

basis.   Dorce did not raise his lack-of-notice claims until his

counseled brief to the BIA, which was submitted with declarations

from himself, his father, his uncle, his sister, and Fragile.

          Dorce stated in his declaration that "[f]our witnesses

planned to testify for [him] at [his] deportation hearing on

December 4, 2019" and that he "was really confused when [his]

hearing never happened that day."        He said his father and uncle

went to the court on December 4 and were told that Dorce "wasn't

there and that the hearing wasn't going to happen."

          Dorce asserted in his declaration that about a week after

December 4, he had an undocumented, ex-parte videocall with his

IJ, during which the IJ allegedly told Dorce that his December 4


                                 - 7 -
hearing was postponed due to a scheduling error and that she

"didn't   know   yet   when   [his]    hearing   would   be,   but   that   the

[Immigration and Customs Enforcement] officers would bring [Dorce]

a paper to let [him] know."       Dorce stated in the declaration that

he did not receive written notice after that videocall, so he

called the immigration court on or around December 16 for his new

hearing date, which was December 19.             Dorce stated that he then

called his sister to have her arrange for his witnesses to come to

the immigration court to testify on December 19, but none of his

witnesses did so.

           The declarations of his family and Fragile set forth the

testimony the declarants allegedly would have given had they

attended Dorce's merits hearing.4


     4    The witness testimonies that Dorce would have presented,
according to the declarations he submitted, are as follows:
          Dorce's father would have testified that Dorce "is a
good guy. A quiet guy. He's not a trouble guy." Dorce's father
provided no examples or explanation for why he believed that was
so.
          Dorce's uncle would have testified that he lived with
Dorce in Florida when Dorce was young and that Dorce "was always
a good kid. . . . He didn't get into a lot of trouble at school."
Dorce's uncle also would have testified that Dorce "has been in
trouble with the law once in his life . . . because he was trying
to show that he was tough to other some other [sic] kids." Dorce's
uncle would have said Dorce "deserves a second chance."         The
declaration does not give specific details to explain why he
believes that was so.
          Fragile would have testified that Dorce "has really
created a bond with [her] family," and that his children miss him.
She would have told the judge "why [she] know[s] that [Dorce] isn't
dangerous." The declaration does not elaborate as to why Fragile
believed that was so.


                                      - 8 -
            The   BIA   "reviewed   the     declarations   submitted"     and

rejected Dorce's lack-of-notice claims.5         It determined that Dorce

failed to rebut the presumption of notice:

            The record reflects that the notice for the
            December 19th hearing was mailed to the
            respondent.    There is no indication in the
            record of proceeding that it was undeliverable
            or   that   the    respondent    notified   the
            Immigration Judge at the hearing that he had
            not received the notice and that he was
            unprepared   to    proceed   with   his   case.
            Moreover, the hearing notice was dated
            November 27, 2019, more than a week before the
            alleged video call with the Immigration Judge.
            Thus, if such video call had taken place, it
            is not credible that the Immigration Judge was
            not   aware   that   the   hearing   had   been
            rescheduled. The respondent has therefore not
            established any procedural error by the
            Immigration Judge.

            The   BIA   also   rejected     Dorce's   claim   that   he   was

prejudiced by the alleged lack of notice, stating it was "not

persuaded of any prejudice likely affecting the outcome of these

proceedings."     The BIA stated it had "reviewed the declarations

submitted by [Dorce's] father and uncle on appeal and [did] not

find that they offer[ed] any additional or meaningful information



            Dorce's sister never intended        to testify, though she
submitted    a declaration describing her         efforts to coordinate
witnesses   to testify at Dorce's hearing         and the effect of the
change of    date.  Dorce did not proffer        any declaration by his
sister at   his merits hearing.

     5    Although Dorce failed to raise        the lack-of-notice issue
with the IJ, the BIA reached the merits         of that claim. There is
no jurisdictional bar to our reviewing          the BIA's denial of it.
See Peulic v. Garland, 22 F.4th 340, 352        n.9 (1st Cir. 2022).


                                    - 9 -
that was not already considered by the Immigration Judge or that

would offset the negative factors in [Dorce's] case to merit

relief."        Rather,    the    BIA   found     those     declarations    "merely

offer[ed] generalized statements that [Dorce] is a 'good guy' and

request[ed] that he be given a second chance . . . ."                     And as to

Fragile's declaration, the BIA found that it did not "offer any

specific details that [would] contravene[] the Immigration Judge's

finding" or would add to the discussion of Dorce's criminal

conviction.

            The BIA held that, in light of "the deficiencies with

the declarations," the proposed witness testimonies would not

likely have changed the outcome of Dorce's proceedings. The agency

added that the IJ's discretionary denial of Dorce's application

for     cancellation      of     removal    was       correct   because     Dorce's

"undesirability as a permanent resident outweigh[ed] the favorable

factors and the social and humane considerations presented on his

behalf."

            Dorce has petitioned this court for review of the BIA's

affirmance of the denial of cancellation of removal.

                                         II.

            Here, our "focus[ is] on the decision of the BIA as

opposed to that of the IJ."          Pulisir v. Mukasey, 524 F.3d 302, 307

(1st Cir. 2008).        We review the legal and constitutional issues de

novo,    "but    with     some   deference       to   the   agency's   reasonable


                                        - 10 -
interpretation of statutes and regulations that fall within its

sphere of authority."            Jianli Chen v. Holder, 703 F.3d 17, 21 (1st

Cir.       2012).     And   we    review   the    BIA's    factual     findings   for

substantial evidence.            See Mazariegos-Paiz v. Holder, 734 F.3d 57,

64 (1st Cir. 2013).          The substantial evidence standard "requires

us to accept the agency's factual findings . . . unless the record

is such as to compel a reasonable factfinder to reach a contrary

conclusion."         Id. (emphasis added).

               We turn directly to the BIA's lack of prejudice holding

because       it     is   dispositive      of    all    Dorce's   constitutional,

statutory, and regulatory claims in his petition.6                        Dorce has

conceded that a showing of prejudice is necessary for all those

claims, as          that is what     he argued         to the   BIA.     See, e.g.,

Gomez-Abrego v. Garland, 26 F.4th 39, 47 (1st Cir. 2022) (noting

that "arguments not made before the BIA may not make their debut

in a petition for judicial review of the BIA's final order"

(quoting Ahmed v. Holder, 611 F.3d 90, 97 (1st Cir. 2010))).

               Dorce raises several claims of legal error as to the

BIA's no-prejudice holding.             None has any merit.

               Dorce first argues the BIA failed to consider the entire

record in determining that Dorce had not shown prejudice.                          We


       6   Dorce's argument that the BIA improperly overlooked his
statutory and regulatory claims lacks merit. His due process claim
overlaps with his statutory and regulatory arguments, and all turn
on the BIA's no-prejudice finding.


                                        - 11 -
review this claim de novo and, even under this standard, we

conclude the BIA opinion did not ignore anything of relevance.     To

the contrary, the BIA decision was explicit that it considered the

proffered declarations, as it expressly said so.      In fact, the BIA

even expressly stated that it considered their contents, such as

the representation that one declarant would testify about how Dorce

"is a 'good guy,'" while another would testify to the events

surrounding Dorce's firearm offense (albeit not as an eyewitness

to them).

               The BIA "is not required to dissect in minute detail

every contention that a complaining party advances."          Raza v.

Gonzales, 484 F.3d 125, 128 (1st Cir. 2007).       Rather, the agency

need only "articulate[] its decision in terms adequate to allow a

reviewing court to conclude that the agency has thought about the

evidence and the issues and reached a reasoned conclusion."       Id.

Here, the BIA has done just that, and nothing more was required of

it.7       There is no legal requirement that the BIA also evaluate or

presume that Dorce's proposed witnesses would have testified to

matters beyond what their declarations said they would.




       7  Unlike in Dor v. Garland, 46 F.4th 38 (1st Cir. 2022),
which dealt with the unrelated issue of whether the Board applied
the relevant legal factors in coming to a particularly-serious-
crime conclusion, here the Board applied the law to the facts in
a manner that provides a "sufficiently rational explanation" for
this Court to review. Id. at 49.


                                  - 12 -
          Further, there is no merit to Dorce's argument that the

BIA committed legal error by using an incorrect prejudice standard.

The BIA correctly identified the prejudice inquiry as asking

whether the alleged lack of notice was "likely to have affected

the outcome of the proceedings," citing Zhou Zheng v. Holder, 570

F.3d 438, 442 (1st Cir. 2009).           Dorce argues the BIA nonetheless

applied a heightened standard, pointing to the BIA's statement

that it could not "determine that the additional testimonies of

[Dorce]'s family members would have been sufficient to offset the

serious, negative factors in this case" (emphasis added).            This

argument fails.

          The     BIA     stated    it     reviewed   Dorce's   proffered

declarations and did not see them as providing the kind of evidence

"likely to have affected the outcome of the proceedings." Pulisir,

524 F.3d at 311.        It explicitly concluded that the declarations

failed to "offer any additional or meaningful information that was

not already considered by the Immigration Judge or that would

offset the negative factors in [Dorce's] case to merit relief"

(emphasis added), without thereby assuming the witnesses would

only repeat the words in their declarations rather than testify to

the substance of them.

          This leaves Dorce's argument that the record compels a

conclusion as to prejudice contrary to the one the BIA reached.

Dorce accepts that he has the burden to make the case that he was


                                   - 13 -
prejudiced.    The declarations he proffered to the BIA fail, on our

deferential review of the BIA's no-prejudice finding, to meet this

burden.   The generalized statements by the declarants about what

they would testify do not suffice to compel the conclusion that

the alleged notice violation was likely to have affected the

outcome of his removal proceedings.

          The    record   supports      the    BIA's   conclusion    that   the

declarations    failed    to   "offer    any    additional   or     meaningful

information"    that   could   suggest    Dorce's      negative   factors    --

including his very serious firearms conviction -- were not as

concerning as they otherwise appeared to be.               The declarations

merely repeat, broadly, Dorce's testimony and state generally that

he is a "good guy."

          Finally, Dorce has not met his burden to show prejudice

as to his more particularized claim that the agency should have

documented his purported ex-parte videocall with his IJ.                Dorce

accepts that he must show prejudice from this alleged violation,

if it even occurred, as he did not argue that he was not required

to show such prejudice in presenting the claim to the BIA.               He is

unable to make such a showing.

          The prejudice Dorce identifies solely is his ability to

prove he was deprived of notice, as he contends that if he could

show that the ex-parte hearing occurred (which he could do if the

agency had put the hearing in the record), then he could show that


                                  - 14 -
he could rebut the presumption of delivery of notice.               That line

of   reasoning   misses   the   point.     The    notice   claim,   as   Dorce

presented it to the BIA, has merit only if he can show prejudice

following from the denial of notice.             Nothing about the alleged

ex-parte hearing with the IJ as described by Dorce (if placed on

the record) would have enhanced Dorce's ability to show that even

with his prior conviction, he was deserving of cancellation of

removal.

                                   III.

           The petition for review is denied.



                     -Dissenting Opinion Follows-




                                  - 15 -
          LIPEZ,    Circuit Judge,     dissenting.    Petitioner Ritch

Cardy Dorce, a citizen and native of Haiti, claims that he was

denied a full and fair opportunity to prove that he is entitled to

relief from removal because he did not receive written notice of

his   rescheduled   immigration   hearing,     in    violation   of   his

statutory, regulatory, and constitutional rights.       Based primarily

on the lack of timely notice, he argues that he is entitled to

reconsideration of his request for cancellation of removal.            In

denying Dorce's petition, the majority disregards a significant

legal error by the Board of Immigration Appeals ("BIA") -- its

failure to apply the proper analysis to Dorce's notice claim.          My

colleagues then accept the BIA's inadequately reasoned conclusion

that Dorce suffered no prejudice from his asserted lack of notice.

Based on my review of the record and the applicable law, I believe

this panel should grant Dorce's petition for relief and remand the

case to the BIA for further proceedings.      I therefore dissent from

my colleagues' refusal to do so.

                                  I.

A. Factual Background

          Dorce arrived in the United States at age four and was

a lawful permanent resident for sixteen years before the incident

that led to his removal proceedings.       On December 31, 2016, when

Dorce was twenty, someone fired a handgun at a house where a New

Year's Eve party was taking place.       Dorce admitted attending the


                               - 16 -
party with a friend but claimed that he left after he was involved

in a fight and was not present when the shots were fired at the

house.      Later that night, however, Dorce posted a video of himself

on   social    media   (Snapchat)    in   which   he   was   holding   the   gun

supposedly used in the shooting and claimed to be the individual

who had fired at the house.         Dorce later testified that this claim

was untrue, that his friend had given him the gun,8 and that he

was simply "trying to get brownie points for something [he] didn't

do."       He also testified -- when questioned about his contention

that the gun was unloaded -- that he knew how to remove the gun's

magazine and check the chamber because he had seen it done in

movies.

              Dorce was charged with seven offenses stemming from the

New Year's Eve incident.      Two charges were dismissed, and the jury

acquitted him on four others: possessing ammunition without a

license, assault with a dangerous weapon, malicious destruction of

property, and malicious damage to a vehicle.             On the single count

of conviction, carrying a firearm without a license, Dorce was

sentenced to a two-year term of imprisonment.

              The record indicates that, before his arrest, Dorce led

a difficult but lawful life in the United States.             Dorce spent his



       Dorce testified that his friend came to his home after Dorce
       8

had left the party, showed him the gun, and claimed that he "had
taken care of" the situation for Dorce, an apparent reference to
Dorce's involvement in the fight at the party.


                                     - 17 -
early years with his grandmother in Florida before moving to

Massachusetts at fifteen to live with his father.               According to

Dorce, he stayed with his father and his father's girlfriend only

a short time before he moved out because they fought often and he

was afraid to be in their home.9             He became homeless, at times

staying outdoors and at times staying in shelters or with friends.

Despite his own housing challenges, he volunteered to assist senior

citizens     at   a   housing   complex   and   helped   at   local   homeless

shelters.      During this period, he began a long-term relationship

with a U.S. citizen, Stacey Fragile, with whom he had two children,

the first when he was eighteen and the second when he was twenty-

one.       Although Dorce did not provide financial support to his

children because he had little employment, he claims to have a

close relationship with them.             During his incarceration, Dorce

completed a variety of rehabilitation programs, earned his high

school equivalency diploma, and participated in a parents' support

group.

              Immediately upon his release from state custody in July

2019, Dorce was detained by Immigration and Customs Enforcement

("ICE") and charged with removability for having been convicted of

a firearms offense.       See 8 U.S.C. § 1227(a)(2)(C).



       At his merits hearing, Dorce testified that his father's
       9

girlfriend asked him to leave because he was not "getting along
with her."



                                    - 18 -
B. Preliminary Immigration Proceedings

            Through the summer and fall of 2019, Dorce appeared

multiple times before an Immigration Judge ("IJ").         At his first

two appearances, on July 25 and August 14, both by videoconference,

the proceedings were continued so that Dorce could obtain counsel.

On August 29, even though the attorney whom Dorce expected did not

appear, the IJ went forward with the proceedings, sustained the

charge of removability, and reset Dorce's case for September 19 so

that he could file applications for cancellation of removal and

relief based on his fear of returning to Haiti.

            On September 19, the IJ again reset the matter because,

she explained, "some sort of scheduling error" had resulted in

Dorce's appearance by videoconference instead of in person.           On

September    30,   Dorce   appeared   in   person   and   submitted   his

applications for relief. The IJ advised him that his final hearing

would be held on December 4 and that he would have the opportunity

at that hearing to present witnesses "who can talk about positive

things you've done or any testimony from anyone that you want me

to hear."

            Dorce claims that he expected four witnesses to appear

on his behalf on December 4: his father, uncle, cousin, and

Fragile, his former girlfriend and mother of his children.            His

father and uncle later submitted declarations stating that they

went to the immigration court that day, but no hearing occurred.


                                 - 19 -
As it turns out, a notice was mailed to Dorce on November 27

rescheduling his hearing to December 19.            Dorce maintains that he

never received that notice.10       Rather, he claims that sometime

between December 10 and 12 (or roughly in that timeframe) he met

via videoconference with the IJ, who explained that he had not

been brought to court on December 4 because of a scheduling error.

According to Dorce, the IJ told him that she did not know his next

hearing date, but that he would receive written notice from ICE.

No evidence of this conversation, other than Dorce's report,

appears in the administrative record.

          Dorce claims that he first learned that his hearing had

been rescheduled to December 19 when he called the immigration

court's 1-800 number on December 16, having not received written

notice.   He   says   that   he   then     called    his   sister,   who   had

coordinated the witnesses for December 4, but she stated in her

later declaration that three days was not enough time for the

witnesses to make arrangements to attend the rescheduled hearing.

C. Merits Hearing

          On December 19, still pro se, Dorce appeared in person

for his final hearing.   When the IJ asked if he had any additional




     10 A copy of the notice in the record indicates that it was
"SERVED BY[] MAIL" to Dorce "c/o Custodial Officer" at the Plymouth
County Correctional Facility. In his brief, Dorce states that he
saw the notice for the first time when the administrative record
was submitted to this court.


                                  - 20 -
documents for the court, he responded, "Oh, my father was supposed

to come, and my uncle, but I don't know if they're here yet."                The

IJ instructed the court officer to check the hallway, and when the

officer indicated that no one was there, the IJ proceeded with the

hearing.     Dorce said nothing about a lack of adequate notice or

that the rescheduling might have affected his witnesses' ability

to attend.

           The IJ questioned Dorce about his personal background

and   family   relationships   in    the     United   States,   his   fear   of

returning to Haiti, and the firearms incident.             She then turned

the questioning over to government counsel, who further delved

into Dorce's actions at the New Year's Eve party and pressed him

on his seeming familiarity with the handgun he held in the video.

The government also questioned Dorce about his relationship with

Fragile and asked why she was not at the hearing.           Dorce responded

that "[s]he was supposed to be here."

           When the government completed its questioning, the IJ

asked the court officer to check the hallway again "to see if

anybody is outside for Mr. Dorce's case," but, again, no one was

there.     The IJ asked Dorce if he had anything to add to his

testimony before she took his case under advisement, and he

emphasized that he had matured since the New Year's Eve incident.

He stated that both he and his children had been hurt by the

separation while he served his sentence and then was detained by


                                    - 21 -
ICE.     The IJ asked if Dorce remained in touch with Fragile, and

when he responded affirmatively, the IJ asked why she had not

attended the hearing.   Dorce again responded: "She was supposed to

be [here].     I don't know what happened.    She told me she would

come."    Prompted by the IJ, Dorce elaborated on his relationship

with Fragile and his children and concluded with the explanation

that he was presently "trying to . . . prove to my family and

Stac[e]y that I'm a changed person.     That I'm not the same person

that was doing and thinking stupid things."

D. The IJ's Decision

            In an oral ruling rejecting Dorce's requests for relief,

the IJ emphasized her skepticism concerning Dorce's account of the

New Year's Eve incident.     Although the IJ found that Dorce was

overall a credible witness who "answered questions responsively

and candidly for the most part," she found "implausible" his

testimony that he "handled a firearm for basically the first time"

that night and was able to remove the magazine and check the

chamber for a bullet "simply because he watched it done in movies."

The IJ explained that, because of her "finding that [Dorce] gave

implausible testimony and minimized some of his criminal conduct

concerning [the firearms] offense," she would give less weight to

"certain testimony of [Dorce] concerning . . . that offense."

            The IJ then considered each of Dorce's requests for

relief.    In rejecting his application for cancellation of removal


                               - 22 -
as a matter of discretion, the only ruling Dorce challenges on

appeal, the IJ reviewed "the positive factors present against the

negative factors."     The IJ noted the positive factors of Dorce's

community work and family support, but she weighed his firearms

offense "as a very significant adverse factor."           Although the IJ

considered his two U.S.-citizen children as "positive equities,"

she   pointed   out   that   Dorce   is    not   listed   on   their   birth

certificates and had not contributed financially to their support.

The IJ also noted a Facebook post by Dorce as "some evidence" of

gang association.11    The IJ concluded, on balance, that the adverse

factors outweighed the positive factors.

E. The BIA's Decision

           In his appeal to the BIA, Dorce, now represented by

counsel, primarily argued that he was denied a fair hearing on his

applications for relief because he was not given proper notice of




       The post stated "Zoe life, Zoe gang or no gang." When asked by
      11

government counsel, "Why'd you write that if you're not a Zoe Pound gang
member," Dorce responded that "[i]t means Haitian over everything." There
is some support for Dorce's response in current usage. See Zoe Pound, Urban
Dictionary,      https://www.urbandictionary.com/define.php?term=Zoe%20Pound
(last visited Sept. 20, 2022) (noting that Zoe Pound is "[a] very ruthless
gang that originates with Haitian[] immigrants," but that "[t]he word Zoe by
itself means somebody that is of Haitian de[s]cent" and that "[m]any Zoe
Pound members do not view themselves as gang members, but view themselves as
a group standing up for their Haitian people"). However, the IJ "d[id] not
credit" Dorce's explanation that the comment did not indicate an association
with the gang. The record contains no other evidence of gang involvement by
Dorce.




                                  - 23 -
his December 19 hearing and learned of the date only three days in

advance, when he took the initiative to call the immigration

court's 1-800 number. The lack of adequate notice was prejudicial,

he asserted, because none of his witnesses could arrange to attend

his hearing on such short notice.    Accordingly, Dorce argued, his

removal proceedings were "fundamentally unfair, in violation of

his statutory and due process rights, because [the notice error]

essentially prevented him from presenting evidence in support of

his claims."

          Along with his brief and his own declaration, Dorce

submitted declarations from his father, sister, uncle, and Fragile

that generally described the testimony they would have provided in

support of his applications for relief.      In various ways, each

emphasized that Dorce's criminal conviction did not reflect his

true character.   His uncle noted that "[h]e made a bad choice once"

and "deserves a second chance."     His sister and father described

him as "a good guy" who wanted to remain in the United States so

that he could support and care for his children.     Fragile stated

that she planned to testify about his relationship with his family,

including "how important it is that he gets to be here for our

children," and about "all the steps that [Dorce] has made to obtain

his education and to learn to be able to earn an income."       She

also stated that she "would have been able to testify about his




                               - 24 -
criminal conviction" and "could have explained to the judge why

[she] knew that [Dorce] isn't dangerous."

          Dorce's sister and Fragile also emphasized that the late

notice of the changed hearing date was problematic.            Fragile

explained that she needed more than three days "to take time off

from work and school and find childcare," and Dorce's sister stated

that "[e]verybody works -- there was no way for them to get time

off from their jobs in time for them to make it to that hearing."

Dorce's sister also stated that her brother had told her about the

"video court hearing" that took place "[a] few days" after December

4, when Dorce said he had "talked to the judge" but still did not

know when his next hearing would be.

          In   rejecting   Dorce's   lack-of-notice   claim,   the   BIA

described as "inconsistent to the evidence in the record" both his

assertion that he did not learn the date of his rescheduled hearing

until he called the immigration court and his description of the

video call with the IJ.     The BIA pointed out that Dorce had not

notified the IJ at the December 19 hearing "that he had not

received the [mailed] notice and that he was unprepared to proceed

with his case."   The BIA further noted that the hearing notice had

been sent more than a week before Dorce claimed to have spoken

with the IJ and, hence, "if such video call had taken place, it is

not credible that the Immigration Judge was not aware" of his next




                               - 25 -
hearing date.      The BIA thus concluded that Dorce had not shown

that a procedural error occurred.

            Despite finding no error, the BIA went on to cursorily

suggest that even if he was denied the opportunity to present

witness testimony at the hearing, he suffered no prejudice.               The

BIA stated that the declarations from Dorce's father and uncle

failed to provide "any additional or meaningful information that

was not already considered by the Immigration Judge or that would

offset the negative factors" in his case.           It discounted Fragile's

declaration     because    she   provided     no   details   concerning   the

information she would have offered on the criminal conviction and

Dorce's     relationship      with     his    children.        Given   these

"deficiencies" in the declarations, the BIA found no basis for

concluding that the testimony of Dorce's potential witnesses would

have offset "the serious, negative factors in this case."

                                      II.

            Dorce argues that a lack of notice that his merits

hearing had been changed from December 4 to December 19 -- until

he called to inquire -- prevented him from presenting witness

testimony that was likely to have made a difference in the IJ's

balancing of the equities in his case.             I begin with the notice

issue before turning to the question of prejudice.            Although Dorce

frames    his   notice    argument   in   constitutional,    statutory,   and

regulatory terms, and the BIA expressly addressed the claims as a


                                     - 26 -
matter   of    due   process,    I   anchor   my   analysis     solely   in   the

requirements of the Immigration and Nationality Act ("INA").                  See

Aponte v. Holder, 610 F.3d 1, 5 (1st Cir. 2010) (noting that

"courts should not decide constitutional issues when this can be

avoided" (quoting United States v. Vilches-Navarrete, 523 F.3d 1,

9 n.6 (1st Cir. 2008))).

A. Legal Background

              The INA provides noncitizens with certain procedural

protections in their removal proceedings.                They are entitled to

written notice of "[t]he time and place at which the proceedings

will be held," 8 U.S.C. § 1229(a)(1)(G)(i), and written notice of

a change or postponement of a scheduled proceeding,                      see id.

§ 1229(a)(2)(A)(i).      The INA specifies that these notices be given

in person, but "if personal service is not practicable," notice

may be given "through service by mail" to either the noncitizen or

his counsel of record.      See id. §§ 1229(a)(1), 1229(a)(2)(A).             The

INA also grants a noncitizen "a reasonable opportunity . . . to

present evidence on [his] own behalf."             Id. § 1229a(b)(4)(B).

              Of   particular    relevance    to   this   case,   there    is   a

presumption,       established    through     judicial    and   administrative

caselaw, "that, in the absence of evidence to the contrary, a

notice provided by a government agency is deemed to have been

placed in the mail on the date shown on the notice and received

within a reasonable time thereafter." Loubriel v. Fondo del Seguro


                                     - 27 -
del Estado, 694 F.3d 139, 143 (1st Cir. 2012); see also Matter of

M-R-A-, 24 I. & N. Dec. 665, 671 (BIA 2008) ("We have recognized

that '[a] letter properly addressed, stamped and mailed is presumed

to have been duly delivered to the addressee.'" (alteration in

original) (quoting Matter of M-D-, 23 I. & N. Dec. 540, 546 (BIA

2002))).     For items sent via certified mail -- a service that

provides proof of delivery or attempted delivery -- there is "a

'strong presumption' of effective service," and rebutting the

presumption requires "substantial and probative evidence."         Matter

of M-R-A-, 24 I. & N. Dec. at 672 (quoting Matter of Grijalva, 21

I. & N. Dec. 27, 37 (BIA 1995)).12         A weaker presumption attaches

when items are sent by regular mail.           See id. at 673; see also

Kozak v. Gonzáles, 502 F.3d 34, 36 (1st Cir. 2007) (explaining

that the stronger presumption of effective service that applies to

certified mail does not apply to regular mail).

           In Matter of M-R-A-, the BIA concluded that "when a

respondent seeks to reopen proceedings based on a claim of lack of

receipt of notice" sent by regular mail, "the question to be

determined   is   whether   the   respondent   has   provided   sufficient

evidence to overcome the weaker presumption of delivery."           24 I.




     12Before 1997, the INA required that hearing notices be served
in person or sent by certified mail. See Kozak v. Gonzáles, 502
F.3d 34, 36 (1st Cir. 2007). Under current law, notices may be
served by regular mail. See id. (citing 8 U.S.C. § 1229(a)(1)).



                                  - 28 -
& N. Dec. at 673.13     Drawing from the precedent of multiple

circuits, including our court's decision in Kozak, the BIA went on

to hold that "all relevant evidence submitted to overcome the

weaker presumption of delivery must be considered."   Id. at 674.

The BIA cautioned against "[a]n inflexible and rigid application

of the presumption of delivery . . . when regular mail is the

method of service of a Notice to Appear or Notice of Hearing," and

it provided a list of non-exclusive factors to be considered:

          (1) the respondent's affidavit; (2) affidavits
          from family members or other individuals who
          are knowledgeable about the facts relevant to
          whether   notice   was   received;   (3)   the
          respondent's actions upon learning of the in
          absentia order, and whether due diligence was
          exercised in seeking to redress the situation;
          (4) any prior affirmative application for
          relief, indicating that the respondent had an
          incentive to appear; (5) any prior application
          for relief filed with the Immigration Court or
          any prima facie evidence in the record or the
          respondent's motion of statutory eligibility
          for relief, indicating that the respondent had
          an incentive to appear; (6) the respondent's
          previous attendance at Immigration Court
          hearings, if applicable; and (7) any other
          circumstances or evidence indicating possible
          nonreceipt of notice.

     13In both Matter of M-R-A- and Kozak, the specific issue was
the showing required of a noncitizen who seeks to reopen
proceedings based on lack of notice after having failed to appear
for an immigration hearing in which the IJ ordered removal in
absentia. See Matter of M-R-A, 24 I. & N. Dec. at 666-77, 673-
74; Kozak, 502 F.3d at 35-36.    With respect to the presumption
afforded to the agency's mailings, I see no reason to limit the
principle to the precise factual situation of in absentia removal.
Here, as in the context of in absentia removal, the question is
whether the noncitizen received a mailing from immigration
authorities.


                             - 29 -
Id.    The BIA emphasized that these factors are merely illustrative

and that "[e]ach case must be evaluated based on its own particular

circumstances and evidence."          Id.

B.     Notice to Dorce

              As described above, the BIA rejected Dorce's notice

claim    on   the   ground    that   his    account   of   what   happened   was

"inconsistent to the evidence in the record."              The BIA cited three

factors to demonstrate the inconsistency: (1) the absence of

evidence that the written notice of the rescheduled hearing, which

the record indicated had been mailed to Dorce on November 27, was

undeliverable; (2) Dorce's failure to tell the IJ "that he had not

received the notice and that he was unprepared to proceed with his

case," and (3) the implausibility of Dorce's report that the IJ

did not know the new hearing date at the time of the claimed video

call.

              I focus primarily on the first of these rationales,

albeit briefly addressing the other two as well.                  In citing the

lack     of    evidence      that    Dorce's    rescheduling       notice    was

undeliverable, I understand the BIA to be invoking the presumption

that a properly addressed mailing reaches the addressee in due

course.       See   supra.     Apparently      to   support   relying   on   the

presumption, the BIA noted that Dorce did not raise the notice

issue at his hearing.          However, there is no indication in its

opinion that the BIA complied with the directive in Matter of M-


                                     - 30 -
R-A- to evaluate "all relevant evidence" to determine whether the

presumption of mail delivery has been rebutted.          24 I. & N. Dec.

at 674.    Multiple facts unremarked upon by the BIA warranted

attention in its analysis.      See Sihotang v. Sessions, 900 F.3d 46,

51 (1st Cir. 2018) ("While it remains true that the BIA need not

'dissect in minute detail every contention that a complaining party

advances,' it cannot turn a blind eye to salient facts." (citation

omitted) (quoting Xiao He Chen v. Lynch, 825 F.3d 83, 88 (1st Cir.

2016))).

           First, the BIA did not acknowledge that the IJ found

Dorce to be generally a credible witness who "answered questions

responsively and candidly for the most part," the exception being

his   account   of   "his   criminal   conduct   and   the   circumstances

surrounding his criminal offense."         Indeed, the IJ stated that

"this record would not support an adverse credibility finding."

Further, the record is consistent with Dorce's assertion that he

did not see the November 27 notice until his attorney obtained the

administrative record to prepare his petition for review.           Unlike

the record copy of the notice for the December 4 hearing -- which

is stamped as an exhibit dated December 19 -- the copy of the

November 27 notice does not contain a date stamp.            Although that

difference obviously does not prove that the rescheduling notice




                                  - 31 -
never reached Dorce via mail delivery,14 it is a relevant factor

in assessing the credibility of his assertion.

             Second, the BIA did not address the evidence showing

Dorce's diligence in preparing for the December 4 hearing --

arranging, through his sister, for witness testimony -- or the

eagerness of his supporters to appear on his behalf.          According to

their     declarations,   Dorce's    father   and   uncle   stayed   at   the

immigration court all day on December 4, and Fragile made an on-

the-record appearance at the proceeding held on September 19.

Dorce presumably was highly motivated to ensure his witnesses'

attendance at his hearing because he had been told expressly that

it would help his case to offer testimony from "anybody who can

talk about positive things you've done."15          Dorce's diligence and


     14 Most of the documents in the record are not individually
stamped, including multiple prior notices of Dorce's scheduled
appearances in immigration court (among them, another copy of the
notice for December 4). However, the stamped December 4 notice,
with a mailing date of September 30, is chronologically the latest
notice that Dorce reports having received. The fact that it was
stamped could indicate that it was the latest one in his file at
the time of his merits hearing.

     15On September 30, the IJ told Dorce that his merits hearing
would be held on December 4, explained the nature of that hearing,
and told him that he "can have anybody come and speak on [his]
behalf." The IJ explained, inter alia, that the considerations
for cancellation of removal were "like[] a scale," and then
elaborated:

             On one side's going to be all the positive
             factors in your case, such as your length of
             time [in the United States], how old you were
             when you first came to the United States, what


                                    - 32 -
motivation,   and   that   of    his     family   members,    is   relevant   in

evaluating whether their failure to appear on December 19 was

attributable to a lack of proper notice -- and thus relevant to

whether   Dorce   rebutted   the    presumption      that    the   rescheduling

notice was "mail[ed] on the date shown on the notice and received

within a reasonable time thereafter."             Loubriel, 694 F.3d at 143;

cf. Matter of M-R-A-, 24 I. & N. Dec. at 674 (giving significance

to indicia of the noncitizen's "incentive to appear").

           Third,   the    BIA     did    not     address    Dorce's   sister's

declaration, which corroborated his account of not having received

written notice of the rescheduled hearing.              In her declaration,

she described two relevant phone calls with her brother: the first

when Dorce told her about his videoconference with the IJ, and the




           family members you have here, things you may
           have done for your community, against the
           negative side, which would be the seriousness
           of your criminal history, how recent it is,
           whether    you've    shown     rehabilitation.
           Rehabilitation could go -- could go, really,
           in either column, so if you've shown good
           rehabilitation, that goes on the positive
           side.   If you show lack of rehabilitation,
           well, that's going to go on the negative side.
           And   the   cancellation    case,   basically,
           whichever way that scale tips, is the way the
           [c]ourt rules, so it's like a balancing of the
           positives against the negatives.     Okay? So
           anybody who can talk about positive things
           you've done or any testimony from anyone that
           you want me to hear, I will hear on December
           4th. Okay?



                                    - 33 -
second "on about December 16," when he told her he had just learned

his new hearing date.          Whatever its weight given the sibling

relationship, this corroboration should have been part of the BIA's

calculus in assessing the credibility of Dorce's contention that

he never received the written notice.            See Matter of M-R-A-, 24 I.

& N. Dec. at 674 (including as factors relevant to whether the

presumption of mail delivery has been rebutted "the respondent's

affidavit      [and]     affidavits       from   family    members     or        other

individuals who are knowledgeable about the facts relevant to

whether notice was received")16; cf. 8 U.S.C. § 1158(b)(1)(B)(iii)

(providing that, in making a credibility determination under the

INA,    the    factfinder    must     "consider[]    the    totality        of    the

circumstances, and all relevant factors").

              Finally, the BIA did not address the evidence that Dorce

had    previously      experienced    a    significant    delay   in   receiving

immigration documents while detained. At a hearing in August 2019,

Dorce told the IJ that documents sent to him at the Plymouth County




        Although Dorce's and his family's statements are unsworn
       16

declarations rather than sworn affidavits, each states that it is
"[s]igned under the pains and penalties of perjury" and, regardless
of their weight, the documents are certainly "relevant evidence"
that "must be considered." Matter of M-R-A-, 24 I. & N. Dec. at
674; cf. Lopes v. Gonzales, 468 F.3d 81, 85-86 (2d Cir. 2006) (per
curiam) ("Although an affidavit of non-receipt might be
insufficient by itself to rebut the presumption [of receipt], it
does raise a factual issue that the BIA must resolve by taking
account of all relevant evidence . . . .").



                                      - 34 -
Correctional Facility, in a mailing dated July 3, were not given

to him until July 16 -- nearly two weeks later.       Given this prior

issue with timely receiving mail, there is nothing implausible

about the November 27 notice -- presumably mailed on the day before

Thanksgiving -- having gone entirely astray in the mail-processing

system at the same detention facility.         As our court previously

has   observed,   "[a]though   most     mail   reaches   its   intended

destination, it is commonsensical that at least some does not."

Kozak, 502 F.3d at 36.17

           To be sure, the BIA reasonably considered the fact that

Dorce did not tell the IJ that late notice of the new hearing date

could explain his witnesses' nonappearance.        The agency's error

was, rather, to focus on that omission without also considering

the other relevant evidence in the record.           In context, even

Dorce's failure to raise the notice problem permits a different


      17The government notes that Dorce did not mention this
previous mail delay in his brief to the BIA and asserts that the
agency therefore cannot be faulted for failing to consider it.
According to Dorce, however, he had no knowledge of the November
27 mailing at the time he submitted his appeal to the BIA. If
that assertion is truthful, he would have had no reason to discuss
the mailing presumption.    In other words, because Dorce claims
that he saw the November 27 notice for the first time when the
administrative record was filed in this case in response to his
petition for review, his argument before the BIA could not have
focused on the mailing. The agency, on the other hand, had access
to the full record and, in choosing to rely on the presumption of
delivery, was obliged to consider "all relevant evidence" in
assessing its applicability. Matter of M-R-A-, 24 I. & N. Dec. at
674.



                               - 35 -
inference than that drawn by the BIA.               The record indicates that

Dorce believed at the outset of the hearing that his witnesses

would be arriving.        Once the hearing was underway, Dorce could

have assumed that he had no choice but to proceed and that it would

not   help    his     cause    to   make     excuses     for    his     witnesses'

nonappearance.      The fact that he was brought to the hearing from

the detention facility -- i.e., that the government needed to make

the arrangements for him to appear -- could have added to his

reticence     about    interrupting        the     proceedings.         Dorce   had

previously experienced a glitch when he was mistakenly not brought

to court for a scheduled in-person proceeding, see Section I.B

supra, which could have given him reason to believe that such

appearances were difficult to arrange and that he might not be

given another opportunity to present his case.

             Moreover,   the    BIA's      third    rationale     for    rejecting

Dorce's notice claim as "inconsistent to the evidence" -- that the

IJ would have known about the changed hearing date at the time of

the purported video call around December 10 -- is presented as an

assumption based solely on the fact that the rescheduling notice

was dated November 27.18 Although the BIA indicated some skepticism




      18This gap concerning the IJ's knowledge easily could have
been filled by means of a limited remand to the IJ, who could have
either    refuted   or   confirmed   Dorce's   account    of   the
videoconference.



                                    - 36 -
about whether the conversation had in fact occurred -- with its

comment "if such video call had taken place" -- it did not reject

that portion of Dorce's account as incredible and instead focused

on the IJ's likely knowledge of the new date.     But the BIA did not

identify any support for its assumption that once the hearing was

rescheduled, the IJ would have known the new hearing date more

than a week in advance.    See Jabri v. Holder, 675 F.3d 20, 24 (1st

Cir. 2012) (noting the need for "specific and cogent reasons why

an inconsistency, or a series of inconsistencies, render the

alien's testimony not credible" (quoting Stanciu v. Holder, 659

F.3d 203, 206 (1st Cir. 2011))).        For example, the BIA did not

point to any immigration court norms suggesting that, despite a

heavy caseload, the IJ would necessarily have had Dorce's new

hearing date at hand.     See, e.g., Valarezo-Tirado v. Att'y Gen.,

21 F.4th 256, 263 (3d Cir. 2021) (recognizing that "the IJ and BIA

have a tremendous caseload and very crowded dockets"); Cui v.

Mukasey, 538 F.3d 1289, 1295 (9th Cir. 2008) (noting "the crowded

docket of the immigration courts").

          In sum, the BIA committed legal error in failing to

consider "all relevant evidence" concerning Dorce's claim that he

did not receive the rescheduling notice.     Matter of M-R-A-, 24 I.

& N. Dec. at 674.   Accordingly, given that the BIA's prejudice

assessment also was flawed, as I explain below, the BIA should

have to reconsider Dorce's notice claim on remand.      See Dakaj v.


                               - 37 -
Holder, 580 F.3d 479, 484 (7th Cir. 2009) (stating that the lack-

of-notice "determination is within the Board's province, at least

in the first instance," but that "the Board was required to

consider the[] relevant factors . . . and to explain its decision

in light of them"); see generally Aponte, 610 F.3d at 8 (observing

that    "the    BIA   must   . . . make   certain   that   [the   petitioner]

receives the full benefit of the administrative process that

Congress has elected to provide for [him]").

C. Prejudice19

               In reviewing the BIA's prejudice finding, I presume --

as do my colleagues -- that the pertinent prejudice inquiry is

whether any notice violation was "likely to have affected the




       Dorce argues that if he successfully rebuts the presumption
       19

of properly delivered notice, he is entitled to a new hearing on
cancellation of removal without regard for whether the notice
violation was prejudicial. As the government points out, however,
Dorce presumed in his appeal to the BIA that a showing of prejudice
is necessary.   The government thus argues that Dorce failed to
exhaust his contention that prejudice is not required for his
notice claim.    I agree that Dorce's position before the BIA
precludes us from considering his argument that a prejudice inquiry
is unnecessary. See, e.g., Gomez-Abrego v. Garland, 26 F.4th 39,
47 (1st Cir. 2022) (noting that "arguments not made before the BIA
may not make their debut in a petition for judicial review of the
BIA's final order" (quoting Ahmed v. Holder, 611 F.3d 90, 97 (1st
Cir. 2010))). I therefore assume that Dorce was obligated to show
prejudice. However, because I believe the BIA should have been
required to revisit the question of prejudice on remand, see infra,
I also believe Dorce should have been given the opportunity to re-
assert his contention that a prejudice showing is not a
prerequisite for the new hearing he seeks.



                                    - 38 -
outcome of the proceedings."          Pulisir v. Mukasey, 524 F.3d 302,

311 (1st Cir. 2008).

            As the majority recognizes, the BIA assessed prejudice

based solely on the substance of the declarations that Dorce

submitted, without considering how in-person testimony by those

witnesses -- i.e., the "evidence on [his] own behalf" that he

claims he would have presented if he had received proper written

notice, 8 U.S.C. § 1229a(b)(4)(B) -- might have affected the IJ's

weighing of factors.        Declarations, however, do not capture the

benefits of live, interactive testimony by witnesses at a hearing.

There is inherent value in live testimony -- particularly such

testimony in support of a pro se litigant who has no one else

present to speak on his behalf.            Indeed, it is a fundamental

premise of our adversarial legal system that in-person testimony

is the most effective way of getting at the truth of a matter --

including    through    a     factfinder's        assessment     of   witness

credibility.

            Moreover,   the     value     of      in-person     testimony   is

highlighted by the facts of this case.         The IJ took an active role

in questioning Dorce -- presumably because he was unrepresented at

his hearing -- and she showed a particular interest in the details

of the New Year's Eve incident and his relationship with Fragile.

Fragile's   declaration     clearly     reveals    that   she   had   relevant

testimony to offer about Dorce's support of her and their children,


                                  - 39 -
and she also stated that she "could have explained to the judge

why [she] knew that [Dorce] isn't dangerous."     I have no doubt

that the IJ would have pressed Fragile -- as well as Dorce's other

witnesses -- on those topics.20   Indeed, the IJ had an obligation

to fully explore those highly relevant facts, particularly when

faced with a pro se applicant for relief.         See Mekhoukh v.

Ashcroft, 358 F.3d 118, 129 n.14 (1st Cir. 2004) (noting that the

IJ, "unlike an Article III judge, is not merely the fact finder

and adjudicator but also has an obligation to establish the record"

(quoting Yang v. McElroy, 277 F.3d 158, 162 (2d Cir. 2002))); see

also Quintero v. Garland, 998 F.3d 612, 623 (4th Cir. 2021) (noting

that "every circuit to have considered the issue as well as the

[BIA]" has recognized "immigration judges' duty to develop the

record"); id. at 622 (holding that "immigration judges have a legal

duty to develop the record, which takes on particular importance

in pro se cases").21


     20  Their testimony also may have reinforced Dorce's
explanation that the Facebook post noted by the IJ did not, in
fact, reflect gang membership. See supra note 11.

     21 In its lengthy discussion in Quintero, the Fourth Circuit
noted that the courts and the BIA have grounded the IJ's obligation
to develop the record "principally" in 8 U.S.C. § 1229a(b)(1),
which directs IJs to "'administer oaths, receive evidence, and
interrogate, examine, and cross-examine the [non-citizen] and any
witnesses' in removal proceedings."     Quintero, 998 F.3d at 623
(alteration in original) (quoting 8 U.S.C. § 1229a(b)(1)).      The
court in Quintero also reported two other rationales for that
obligation.   First, it observed that other circuits "have held
that immigration judges' duty to develop the record is an essential


                              - 40 -
            It also is likely that the IJ would have elicited

elaboration from these witnesses that would have been favorable to

Dorce.   This prediction is based squarely on the record.             For

example, the IJ gave minimal credit to Dorce for his role as a

parent because he had not provided financial support to               his

children.     According to Fragile's declaration, she would have

explained   the   importance   of   his   collaboration   in   parenting,

including providing childcare when she returned to school, and his

efforts "to obtain his education and to learn to be able to earn

an income."

            The BIA also did not consider that the mere appearance

of supporting family members, even absent new information, was

likely to have advanced Dorce's position in the "balancing of the

positives against the negatives" that the IJ explained she would

be performing.     As previously noted, in telling Dorce what the

merits hearing would entail, the IJ had explained the importance

of securing witnesses "who can talk about positive things you've



requirement of a full and fair hearing to which noncitizens in
removal proceedings are entitled under the Due Process Clause of
the Fifth Amendment." Id. at 623-24; see also id. at 624 (noting
that the First Circuit in Mekhoukh, 358 F.3d at 129-30,
"consider[ed] whether the petitioner's 'hearing was fundamentally
unfair because the immigration judge failed to fully develop the
record'"). Second, the Quintero panel noted that "the earliest
and   most  influential   circuit-court   decisions  establishing
immigration judges' duty to develop the record [had] relied on an
analogy to the Social Security disability context, where
administrative law judges have a similar obligation." Id. at 624.


                                - 41 -
done."      Assurances by others that the New Year's Eve incident was

aberrant behavior and that he had matured while in custody would

have corroborated Dorce's credibility on those points.                As we have

previously observed in a different immigration context, "evidence

[that] is cumulative of preexisting record evidence . . . may

nonetheless be material."          Perez v. Holder, 740 F.3d 57, 62 n.1

(1st Cir. 2014); cf. Amouri v. Holder, 572 F.3d 29, 36-37 (1st

Cir. 2009) (rejecting a prejudice claim where the petitioner relied

only     on   "vague   assertions"      about    additional    witnesses      and

documents without "concrete demonstration that such witnesses and

documents existed, were not available at the hearing, and would

have supported his story").

              The majority is therefore entirely mistaken when they

assert that "the BIA opinion did not ignore anything of relevance"

on the issue of prejudice.           Quite to the contrary, there is no

indication in the BIA's opinion that it considered the potential

impact of in-person testimony, particularly the fact that the

presence of Dorce's family members at the hearing would have

allowed the IJ to draw them out and assess their credibility.                   Nor

is    there   any   basis    for   reading      into   the   BIA's    opinion    a

determination       that    in-person   testimony      would   have    made     no

difference to the IJ's balancing of factors.22


       22 To the extent the BIA was performing its own assessment of
the    competing factors, it could not properly do so without


                                     - 42 -
             By   failing    to   consider    the   impact   of   in-person

testimony, the BIA performed an incomplete and, hence, fatally

flawed prejudice analysis.        See Dor v. Garland, 46 F.4th 38, 44

(1st Cir. 2022) (quoting Berhe v. Gonzales, 464 F.3d 74, 87 (1st

Cir. 2006)), for the proposition that "the adequacy of the Board's

reasoning is a legal question that we may review"); Rodríguez-

Villar v. Barr, 930 F.3d 24, 28 (1st Cir. 2019) ("Although the

agency is not required to discuss every piece of evidence, it must,

at a minimum, 'fairly appraise the record' and 'cannot turn a blind

eye to salient facts.'" (quoting Sihotang, 900 F.3d at 51)).                Of

course, because the BIA found no notice error, it is unsurprising

that   its   prejudice      analysis   was   cursory.    Now,     it   is   my

colleagues -- not the BIA -- who definitively conclude that in-

person testimony would have made no difference to the IJ in

balancing Dorce's positive and negative factors.             What is more,

with that definitive conclusion, my colleagues are saying, in

effect, that in-person character testimony by people who know a

petitioner best is irrelevant to immigration proceedings. I cannot

overstate my dismay at this misguided and damaging suggestion.

             Put simply, given the omissions in the BIA's analysis,

my colleagues are wrong to uphold the BIA's rejection of Dorce's

notice claim on the ground that he failed to show the requisite



considering   whether  elaborated,   in-person  testimony   would
strengthen the factors in favor of Dorce's claim for relief.


                                   - 43 -
prejudice.    The proper disposition is a remand.         See Ali v.

Garland, 33 F.4th 47, 62-63 (1st Cir. 2022) (concluding that "the

prudent course is to vacate and remand for the BIA to address the

aspects of the record that have not been given their proper

consideration" where the record would permit a finding for the

petitioner if the omitted evidence had been addressed).23

                                III.

          In concluding that a remand is necessary for the BIA to

reconsider Dorce's application for cancellation of removal, I am

not suggesting, as the majority intimates, that the BIA must

"dissect in minute detail every contention that a complaining party

advances."   Raza v. Gonzalez, 484 F.3d 125, 128 (1st Cir. 2007).

In this case, however, the BIA not only committed legal error in

addressing Dorce's notice claim, but it also neglected to fully

consider the harm Dorce suffered in consequence of that error --

including,   most   significantly,   the   deprivation   of   in-person


     23 Dorce asserts that the BIA also committed legal error by
using an incorrect prejudice standard, pointing to the passage in
the BIA's decision that summarizes its assessment of prejudice for
the cancellation-of-removal claim. The BIA stated that it could
not "determine that the additional testimonies of [Dorce]'s family
members would have been sufficient to offset the serious, negative
factors in this case." The government appears to acknowledge that
the "sufficient to offset" formulation could suggest a higher level
of certainty than the applicable standard of "likely to have
affected the outcome." However, as the government emphasizes, the
BIA articulated the correct standard in two other places in its
decision.    I therefore view "sufficient to offset" simply as
careless language, not use of an improper standard.



                               - 44 -
testimony on his behalf.          Where the BIA's decision fails to show

that it considered important aspects of the record, we can -- and

should -- demand that it do so.             See Sihotang, 900 F.3d at 51

(observing that the BIA "cannot turn a blind eye to salient

facts").

              Accordingly, we should be granting Dorce's petition for

review and remanding to the BIA for reconsideration of Dorce's

claim   that    he    did   not   receive   written   notification   of    his

rescheduled merits hearing and, hence, was denied his right to "a

reasonable opportunity . . . to present evidence on [his] own

behalf."      8 U.S.C. § 1229a(b)(4)(B).       And, if the BIA determined

on   remand    that   Dorce   had   rebutted   the    presumption   that   the

rescheduling notice was delivered, it should also be required to

revisit its incomplete prejudice determination.

              Because my colleagues instead deny Dorce's petition,

improperly preventing him from fully presenting his case for

relief, I respectfully dissent.




                                     - 45 -